Order, Supreme Court, New York County (Walter Schackman, J.), entered July 12, 1996, which dismissed the complaint for failure to state a cause of action, unanimously affirmed, with costs.
We agree with the motion court that the documents relied upon by plaintiffs, including defendant’s License Agreement, evidence only the existence of a free customer support program, not a contract to provide such a service perpetually, and, as the duration of the program cannot be fairly and reasonably supplied by implication, and as the program was one for services on which a reasonable time duration cannot be imposed, the program was terminable at will (see, Warner-Lambert Pharm. Co. v John J. Reynolds, Inc., 178 F Supp 655, 661, affd 280 F2d 197; Haines v City of New York, 41 NY2d 769, 771-773). Leave to replead was properly denied as the proposed amendment lacks merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.